Citation Nr: 1141678	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-47 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of entitlement to service connection for a psychiatric disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have chronic residuals of a right hand injury that has been related by competent medical evidence to his active duty service.


CONCLUSION OF LAW

Chronic residuals of a right hand injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in May 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and Social Security Administration (SSA) records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical treatment records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in June 2011.  38 C.F.R. § 3.159(c)(4).  The VA examiner addressed the existence of current residuals from an in-service right hand injury in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The service treatment records indicate that in December 1976, the Veteran presented with an injury to his right hand.  Physical examination demonstrated swelling over the fourth and fifth metacarpals after the Veteran hit his hand against a wall the day before.  X-rays were negative for a fracture.  The impression was soft tissue injury; the Veteran was placed on light duty for 72 hours, and hot water soaks were prescribed.

In this case, the service treatment records are silent for any additional right hand treatment.  In addition, on the October 1980 clinical examination for separation from service, the Veteran had a normal examination, and there was no abnormality noted for the Veteran's upper extremities.  Thus, there is no medical evidence that shows that the Veteran suffered from chronic residuals of a right hand injury during service. 

In this case, the post-service medical records do not include any complaints of or treatment for residuals of a right hand injury.  In June 2011, the Veteran underwent VA examination to determine the existence and etiology of any such disability.  The Veteran reported that he injured his right hand when he hit glass, he was sewn up and glass was removed, and he had no complications.  The Veteran denied pain, flare-ups, and recent treatment.  After physical examination of the Veteran's right hand, diagnostic assessment was a normal right hand examination.  There was no thenar or hypothenar wasting, no radial deviation deformity, no dome masses, no ulna prominence, no visible scars, no synovitis findings, no prominent volar Palmaris longus tendon with full extension, no sweating or color inconsistency, and no apparent visible gross external anatomical deformity or derangements of hands.  The intra-digital muscle strength was 5/5 against firm resistance.  Digital joint palpation for all DIP, PIP and MCP joints were intact without pain or laxity.  Neurological examination was normal, two point examination was normal, and motor/sensory tests were normal.  Range of motion testing was normal, and repeat movements did not reveal additional limitation.  Vibration syndrome test was negative, and composite moves were within normal limits.  There were no signs or symptoms of infection and no deQuervain tendosynovitis.  

The examiner stated, "It seems there is adequate documentation of hand laceration that was adequately repaired in military and w[ith] no present sequella, therefore not caused by or result of service."

Thus, the medical evidence fails to show that the Veteran currently suffers from chronic residuals of the right hand injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of competent medical evidence that chronic residuals from a right hand injury exist and that they were caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for chronic residuals of a right hand injury have not been established.  38 C.F.R. § 3.303. 

Although the Veteran contends that he has chronic residuals from an in-service right hand injury, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for chronic residuals from a right hand injury is denied.


REMAND

With respect to the claim for service connection for a psychiatric disability, the Veteran underwent VA examination in May 2011.  At that time, the Veteran was diagnosed as having recurrent major depressive disorder in full remission, alcohol dependence in sustained full remission, and cannabis abuse.  The examiner opined that the substance dependence developed partially secondary to his major depressive disorder as it fueled his need to escape and avoid emotional conflict and stress.  The examiner also rendered an opinion that the Veteran's major depressive disorder began sometime prior to his military service and were related to various issues involving his parents' divorce when he was in his childhood as well as the marital discord that began to occur prior to his military service.  The examiner also opined that the Veteran's military service did not directly impact his symptoms of major depressive disorder and that although significant episodes of depression occurred during his military service, it was not a direct result of his military service.

The Board notes that the May 2011 VA opinion is not adequate for adjudication purposes.  The examiner essentially opined that the Veteran's major depression disorder preexisted service but was not aggravated by service.  For service-connection purposes, it does not matter whether the Veteran's actual military service impacted his symptoms; it is enough if the underlying disorder was permanently aggravated during his active military service.   

With respect to the claims for service connection for hearing loss and tinnitus, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records indicate that on entrance in November 1974, pure tone thresholds in both ears were within normal limits except for 35 and 25 at 500 hertz and 1000 hertz, respectively in the right ear and 25 at 500 hertz in the left ear.  Thus, according to Hensley, at entrance, there was some degree of hearing loss in both ears at 500 hertz and in the right ear at 1000 hertz.  

In addition, in December 1978, pure tone thresholds in the right ear were 30 at 500 hertz, 25 at 1000 hertz, 25 at 2000 hertz, 40 at 3000 hertz, and 30 at 4000 hertz.  Pure tone thresholds in the left ear were within normal limits except for 35 at 4000 hertz.  Thus, according to Hensley, during service, there was evidence of impaired hearing for VA purposes in the right ear and some degree of hearing loss in the left ear.   

On clinical evaluation for separation in October 1980, pure tone thresholds were within normal limits for the right ear.  Pure tone thresholds were also within normal limits for the left ear except for 35 at 4000 hertz.

At the May 2011 VA audio examination, the Veteran was diagnosed as having moderate to severe sensorineural hearing loss from 250 hertz through 8000 hertz in the right ear and mild sloping to moderately severe sensorineural hearing loss from 1000 hertz through 8000 hertz in the left ear.  In addition, the Veteran reported constant tinnitus in the right ear.

The VA examiner opined that the Veteran's hearing loss and tinnitus were not caused by noise exposure in service.  The VA examiner noted that the Veteran's service records did not support his claim, that a hearing test at separation in 1980 showed hearing within normal limits in both ears except for a mild loss in the left ear at 4000 Hz.  The examiner noted that the Veteran now has a significant hearing loss in the right ear that was not present when he left the service in 1980.  The examiner also noted that the configuration of the hearing loss was not consistent with a history of noise.  The examiner noted that the Veteran did have a mild loss at one frequency in the left ear when he left the service but that a decrease in hearing at only one frequency did not meet the definition of a significant threshold shift.  The examiner noted that the evidence indicates that the Veteran's hearing loss, especially in the right ear, occurred after leaving service and was not caused by noise exposure in the service.  The examiner also noted that since the tinnitus was in the right ear only and the service records showed that he had normal hearing in that ear when he left the service in 1980, the tinnitus was most likely secondary to the hearing loss that occurred after leaving service.

The May 2011 VA examiner did not identify or address the December 1978 Report of Medical Examination.  As such, because pertinent facts not neither identified, it is uncertain whether all available evidence was considered.  The Court has held that the requirement for evaluation of the complete medical history of the Veteran's condition operated to protect Veterans against an adverse decision based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the Court clearly indicated that the necessity of evaluation of the complete medical history applied not only to adjudicators, but also to examining physicians and that a medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review."  

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, additional medical opinions in conjunction with the review of the entire record and examination of the Veteran are warranted to determine whether the Veteran's current major depressive disorder, bilateral hearing loss, and tinnitus are in any way related to his active duty service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his major depressive disorder, bilateral hearing loss, and tinnitus that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  Thereafter, the Veteran should be afforded an additional VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner is requested to identify all current psychiatric disorders and answer the following questions:

(i)  Is there clear and unmistakable evidence (evidence that is obvious and manifest) that a psychiatric disorder existed prior to service?  Please identify any such evidence with specificity.  

(ii)  If there is clear and unmistakable evidence that a psychiatric disorder existed prior to service, is there clear and unmistakable evidence that the psychiatric disorder did not increase in severity beyond the natural progression of the disease during service or is there clear and unmistakable evidence that any increase in disability was "due to the natural progression" of the disease?  Please identify any such evidence. 

Please note that temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  In addition, a condition that worsened during service and then improved due to in-service treatment to the point that it was no more disabling than it was at induction is analogous to a condition that has flared up temporarily.

(iii)   If the answer to either (i) or (ii) is no, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current psychiatric disorder is in any way related to the symptoms documented during the Veteran's active duty service.  

3.  The Veteran should be afforded an additional VA audio examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner is requested to answer the following questions:

(i)  Is there clear and unmistakable evidence (evidence that is obvious and manifest) that hearing loss existed prior to service?  Please identify any such evidence with specificity.  

(ii)  If there is clear and unmistakable evidence that hearing loss existed prior to service, is there clear and unmistakable evidence that the hearing loss did not increase in severity beyond the natural progression of the disease during service or is there clear and unmistakable evidence that any increase in disability was "due to the natural progression" of the disease?  Please identify any such evidence with specificity. 

As noted above, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  
  
(iii)  If the answer to either (i) or (ii) is no, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss and tinnitus are related to the findings documented during the Veteran's active duty service or to claimed in-service noise exposure.  If the examiner still finds that the configuration of the hearing loss is not consistent with a history of noise, the examiner is asked to explain why this is so.    

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


